DECISION
MORROW, Chief Justice.
This case involves the right to the matai name Toilolo attached to the village of Malaeloa. Toto’a filed his application to be registered as the holder of the name on June 3, 1946. Faaalu filed her objection to such proposed registration on June 17, 1946 and became a candidate for such name.
The evidence showed each of the candidates to be a full-blooded Samoan, to have been born in American Samoa, lived in American Samoa all of his or her life, ,to live with Samoans as a Samoan and to be a descendant of a Samoan family. Each candidate is eligible, therefore, to succeed to a matai title. Section 926, American Samoan Code.
Section 933 of the Code provides that:
“In the trial of Matai name cases, the High Court shall be guided by the following in the priority listed:
1. The wish of the majority or plurality of the family.
2. The forcefulness, character, personality and capacity for leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder of the Matai name to the Government of American Samoa.”
Each candidate filed a petition purporting to be signed by various members of the Toilolo family in support of his or her candidacy. There was much evidence to support the view that most of the signers on the petition of Faaalu were not members of the Toilolo family. In fact only 13 of the signers on such petition indicated that they were from Malaeloa. Twenty-six indicated that they were from Iliili while the remainder indicated that they were from various other villages. Twenty-six on the petition of Toto’a are from Malaeloa; twenty-three from other villages. Four of the signers on Toto’a’s petition are under fourteen years *267of age. It is not necessary to review the evidence as to which candidate is supported by the majority of the family. Suffice it to say that in view of all the evidence we are convinced that a majority of the family (the four children on Toto’a’s petition being counted out) support Toto’a. We believe a very substantial number of the signers of Faaalu’s petition are not members of the family.
We think, too, that Toto’a prevails over Faaalu on the issue of forcefulness, character, personality and capacity for leadership. Toto’a has produced and sold about $650.00 worth of copra, taro, bananas, mats and Samoan curios so far this year. He also sold three pigs for $150.00. Faaalu testified that her income so far this year amounted to $35.00 to $40.00, but that she made from $500.00 to $600.00 last year. Faaalu reached the 6th grade at Atauloma School. Toto’a attained the 9th grade in the Marist Brothers School at Leone. Toto’a is 41 years of age; Faaalu, 47. Faaalu testified that she served five months in jail on an assault and battery charge. The court observed the personality of each of the candidates at the trial. From our observation and the evidence adduced, it is our conclusion that Toto’a prevails over Faaalu on the issue of forcefulness, character, personality and capacity for leadership.
On the issue of the best hereditary right, the evidence, while conflicting in some respects, indicates that Faaalu is .the great-great-great-granddaughter of Toilolo Leo’o and has 1Í32. Toilolo blood in her veins. Toto’a is the great grandson of Toilolo Nua and has % Toilolo blood in his veins. We conclude therefore, that Toto’a prevails over Faaalu on the issue of the best hereditary right.
The value of the holder of a matai name to the Government depends .to a considerable degree upon the skill with which he handles the affairs of his family, and this in turn depends mostly upon his character and capacity for leadership. Also the value of a matai to the Government is meas*268ured in no small degree by the quantity of goods produced by him. The country with the greatest per capita production of goods go hand in hand. The more goods there are produced the more there are to divide up among the people, and the higher the standard of living. It is our conclusion from the evidence that Toto’a is better qualified to look after the affairs of the Toilolo family; also that he is a greater economic asset to American Samoa than his rival. We think that Toto’a prevails over Faaalu on the issue of the value of the holder of the name to the Government of American Samoa.
In view of our findings, on the pertinent issues, the Registrar of Titles will be advised to register Toto’a as the Toilolo of Malaeloa.
Costs in the sum of $25.00 are hereby assessed against Faaalu, the same to be paid within 30 days.